Citation Nr: 0214590	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-06 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for oropharyngeal 
cancer for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1967 to 
September 1968.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 RO rating decision.


FINDINGS OF FACT

1.  The veteran died on September 12, 2000; the cause of his 
death was a hemorrhage/exsanguination due to incurable head 
and neck cancer.

2.  At the time of his death, the veteran's claim of 
entitlement to service connection for oropharyngeal cancer 
was pending. 

3.  The veteran's in-service herbicide exposure likely 
resulted in the oropharyngeal cancer, which in turn caused 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran had oropharyngeal cancer which was the result 
of disease or injury incurred during military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

2.  The criteria for payment of accrued benefits based on a 
claim of entitlement to service connection for oropharyngeal 
cancer have been met.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1000 (2001).

3.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for accrued benefits is based on the 
veteran's claim for entitlement to service connection for 
oropharyngeal cancer which was pending at the time of his 
death.  He died in September 2000 before final action on his 
appeal could be completed.  It was contended that the veteran 
developed oropharyngeal cancer as the result of in-service 
herbicide exposure.  The appellant also contends that the 
veteran's death was the result of his exposure to herbicides 
while on active duty.

Factual Background

In this case, the veteran's service personnel records 
indicate that the veteran had served in Vietnam during his 
active military service.

Post-service treatment records include VA medical records 
dated from August 1995 to January 1998 which indicate that 
the veteran drank a 12-pack of beer per day and smoked an 
eighth of an ounce of marijuana per month.  He had completed 
a rehabilitation program in July 1995, and had been sober 
since 1995.  

VA treatment records indicate that in December 1998, the 
veteran was diagnosed with infiltrating squamous cell 
carcinoma, moderately differentiated, at the left tonsil base 
and the left tonsil pillar.  In March 1999, the veteran was 
diagnosed with left lateral pharynx squamous cell carcinoma 
located on the left tonsillar fossa. 

VA treatment records dated from June to July 1999 indicate 
that the veteran's past medical history included the use of 
cigarettes.  His diagnoses included squamous cell carcinoma 
antigen of the left base of the tongue and neck, persistent 
squamous cell carcinoma of the left tonsillar fossa, squamous 
cell carcinoma of the left lateral soft palate, and a large 
tumor on the left lateral tongue.  He was also status post a 
partial glossectomy and a radical left neck dissection.  

VA treatment records dated from August to November 1999 
indicate that the veteran was diagnosed with recurrent cancer 
in the pharynx and neck, end-stage tonsillar carcinoma, and 
left neck and tonsillar masses.  He had received chemotherapy 
treatment and radiation therapy.  

In a statement received by the RO in November 1999, one of 
the veteran's VA physicians indicted that the veteran had 
presented with very extensive squamous cell carcinoma of the 
oropharynx in December 1998.  The physician indicated that 
the causes of the veteran's type of cancer were 
multifactorial and opined that it could be as likely as not 
the consequence of exposure to herbicides.  The physician 
noted that the veteran's prognosis was poor. 

The record also includes a January 2000 letter from a second 
VA physician who indicated that the veteran's tumor had 
progressed to the point where there was a large orocutaneous 
fistula in the veteran's neck that posed a great danger to 
the carotid artery.  The veteran's physician indicated that 
the etiology of the veteran's cancer was unclear.  She noted 
that a great majority of patients with head and neck cancer 
had a history of tobacco use and regular alcohol use.  The 
physician noted that the veteran did not smoke cigarettes or 
use alcohol on regular basis.  She stated that it was unclear 
whether the veteran's exposure to herbicides was associated 
with his development of head and neck cancer.  She noted 
that, due to a very small patient population and a lack of 
specific studies addressing this issue, she could not give a 
definite conclusion.  She noted that it was clear that the 
veteran's cancer was present well before he presented to the 
otolaryngology clinic in December 1998. 

A March 2000 letter from the Director of the Center for Unit 
Records Research is also of record.  The Director confirmed 
that the veteran's unit of assignment during Vietnam was 
within eight kilometers of several herbicide spray 
applications.  

A letter from a third VA physician is also of record.  The 
physician wrote in March 2000 that the causes of the 
veteran's type of epidermoid cancer were multifactorial and 
could be associated with, but not limited to, chronic mucosal 
irritation.  The physician indicated that a great majority of 
patients with head and neck cancer had a history of tobacco 
use and often drank alcohol regularly.  The physician noted 
that the veteran did not smoke cigarettes nor use alcohol on 
a regular basis.  The physician indicated that the veteran's 
condition could be as likely as not the consequence of 
exposure to herbicides.  

In August 2000, the VA Director of Compensation and Pension 
sent a request to the VA Undersecretary for Health for a 
medical opinion concerning oropharyngeal cancer and herbicide 
exposure.  The Director informed the Undersecretary that the 
veteran had served in Vietnam, was diagnosed with squamous 
cell carcinoma of left tonsil base and left tonsil pillar, 
and had a history of using alcohol, cigarettes, and 
marijuana.  

Of record is an August 2000 medical opinion from the VA Chief 
Public Health and Environmental Hazards Officer.  She noted 
that the veteran had served in Vietnam, and subsequently was 
diagnosed in 1998 with a malignancy of the oropharynx 
involving the tonsillar area and the base of the tongue.  She 
indicated that the 1999 Institute of Medicine (IOM), National 
Academy of Sciences, Report, Veterans and Agent Orange, 
Update 1998, did not explicitly address cancers of the 
oropharynx, tonsils or tongue.  In light of this, it was her 
opinion that it was possible that the veteran's malignancy of 
the oropharynx was the result of exposure to herbicide agents 
in service, but she could not state that it was likely or at 
least as likely as not that the veteran's herbicide exposure 
was responsible for his cancer.

Also of record is a September 2000 private hospital report 
that indicates that the veteran was diagnosed with 
inoperative head and neck cancer, a gastrostomy tube 
dysfunction, and a carotid cutaneous fistula, resulting in 
his demise.  The report indicates that the veteran was sent 
to the private hospital from the VA Medical Center to replace 
a dislodged gastrostomy tube.  On the day of discharge, while 
waiting for the ambulance to arrive from VA, the veteran 
developed massive bleeding from his cancer area, believed to 
be a carotid cutaneous fistula.  He was allowed to expire.

The veteran's death certificate indicates that the veteran 
died on September 12, 2000.  The cause of his death was 
hemorrhage/exsanguination due to incurable head and neck 
cancer.

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1000 (2001).  In order for a claimant to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998). 

Entitlement to the benefit sought in an accrued benefits case 
must be established by the evidence in the file at the date 
of death.  38 U.S.C.A. § 5121(a) (West Supp. 2002).  The 
Board notes that this includes VA medical records that were 
generated any time prior to the veteran's death, regardless 
of whether they were physically in the file at the time of 
death, as VA is deemed to have constructive notice of all 
records generated by its agency.  Ralston v. West, 13 Vet. 
App. 109, 113 (1999) (entitlement to accrued benefits must be 
determined based on evidence that was either physically or 
constructively in the file at the time of the veteran's 
death); see Bell v. Derwinski, 2 Vet. App. 613 (1992).

In this regard, as stated above, the Board notes that the 
veteran had perfected an appeal of entitlement to service 
connection for oropharyngeal cancer prior to his death in 
September 2000.  The veteran contended that he had developed 
oropharyngeal cancer as a result of his exposure to 
herbicides while in service.  As this claim was pending at 
the time of the veteran's death and because the appellant had 
filed a timely accrued benefits claim, the issue now becomes 
whether the evidence either physically or constructively in 
the file at the time of the veteran's death supported a grant 
of service connection for oropharyngeal cancer. 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When certain disease, such 
as cancer, is shown in service, or to a compensable degree 
within a year of the claimant's separation from service, a 
grant of service connection is warranted.  38 U.S.C.A. §§ 
1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2001).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id. 

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2001) are met.  
38 C.F.R. § 3.309(e) (2001).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2001); 66 
Fed. Reg. 23,166-23,169 (May 8, 2001).  In general, for 
service connection to be granted for one of these diseases, 
it must be manifested to a degree of 10 percent or more at 
any time after service. Chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must be manifest 
to a degree of 10 percent within one year after the last date 
on which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
C.F.R. § 3.307(a)(6)(ii) (2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam era and each disease suspected 
to be associated with such exposure.  Reports from NAS are 
submitted at two-year intervals to reflect the most recent 
findings.  Based on input from the NAS reports, the Congress 
amends the statutory provisions of the Agent Orange Act found 
at 38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.   The Board notes, that for purposes of this 
case, except for the certain named respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), the 
Secretary of VA has found that a positive association does 
not exist between respiratory disorders and herbicide 
exposure.  67 Fed. Reg. 42,600, 42,606 (June 24, 2002).

Furthermore, the Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41,442, 
41,448 (1996).  Nevertheless, the United States Court of 
Appeals for the Federal Circuit has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

In this case, the Board finds that the evidence supports a 
grant of service connection for oropharyngeal cancer.  
Although the veteran was presumably exposed to herbicides 
during his tour in Vietnam, presumptive service connection 
for the veteran's oropharyngeal cancer cannot be granted 
because this cancer was not manifested within one year of his 
separation from service, nor is it among the enumerated 
diseases listed in 38 C.F.R. § 3.309(e).  Nevertheless, as 
indicated above, the appellant is not precluded from 
establishing service connection on a direct basis.  See 
Combee, supra.  In this regard, after reviewing the evidence 
of record, and granting the appellant the benefit of the 
doubt in the matter, the Board finds that the veteran's 
oropharyngeal cancer is related to his in-service exposure to 
herbicides.  

The record contains competent medical evidence that links the 
veteran's oropharyngeal cancer to his in-service herbicide 
exposure.  Although two VA physicians appear to have linked 
the veteran's oropharyngeal cancer to his in-service 
herbicide exposure, the Board points out that that these 
opinions were based on an incomplete medical history-that 
is, the opinions noted that the veteran did not smoke 
cigarettes or use alcohol when, in fact, other VA medical 
records indicate that the veteran had received treatment for 
alcohol abuse and was formerly a cigarette and marijuana 
smoker.  Regardless, the Board notes that the Chief Public 
Health and Environmental Hazards Officer's opinion was based 
on the information that not only was the veteran exposed to 
herbicides in Vietnam, but he had also been involved in an 
alcohol treatment program and was formerly a cigarette and 
marijuana smoker.  In this regard, despite her knowledge that 
the veteran had used alcohol and cigarettes, her opinion 
still indicates that it was possible that the veteran had 
developed oropharyngeal cancer as a result of in-service 
herbicide exposure; that is, she did not specifically 
indicate that the veteran's oropharyngeal cancer was not 
related to service.  Indeed, the opinion indicates that the 
reviewer was not able to provide an opinion on the medical 
probabilities of a relationship to herbicide exposure.  

Given such evidence, particularly the opinions referring to a 
possible or likely relationship between the veteran's cancer 
and in-service herbicide exposure, the Board finds that the 
evidence taken as a whole tends toward the conclusion that 
the veteran's oropharyngeal cancer was as likely as not 
caused by his herbicide exposure while in service.  This is 
particularly so because no medical opinion evidence exists 
that directly contradicts the likelihood of such a 
relationship.  Certain habits of the veteran's, namely 
cigarette and alcohol use, have been implicated as possible 
causes of the cancer, but the record does not suggest that 
these other potential causes were any more likely the reason 
than his in-service herbicide exposure.  Therefore, the 
appellant's claim of service connection for oropharyngeal 
cancer is granted for the purpose of accrued benefits.  
38 C.F.R. §§ 3.303, 3.1000.

Cause of Death

The appellant contends that the veteran's cause of death, 
oropharyngeal cancer, was caused by his exposure to 
herbicides while in service.  Service connection was granted 
above for oropharyngeal cancer for the purpose of accrued 
benefits.  

As stated above, the law provides that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty, or at some 
time after service if certain requirements are met as 
specified in the statutes and regulations.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits.  38 
U.S.C.A. § 1310 (West Supp. 2002); 38 C.F.R. § 3.312 (2001).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2001).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2001).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by the service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  
38 C.F.R. § 3.312 (c)(3) (2001).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2001).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature. Id.

After reviewing the evidence of record, and granting the 
appellant the benefit of the doubt in the matter, the Board 
finds that the veteran's service-connected oropharyngeal 
cancer was the underlying cause of the veteran's death.  The 
claims file contains competent medical evidence that shows 
the veteran's service-connected oropharyngeal cancer was 
etiologically related to his death.  Although the veteran's 
primary cause of death was a hemorrhage, the record indicates 
that this hemorrhage was due to the veteran's head and neck 
cancer.  In addition, one of the veteran's VA examiners 
indicated that the veteran's tumor had progressed to the 
point where there was a large orocutaneous fistula in the 
veteran's neck that posed a great danger to the carotid 
artery.  In fact, the September 2000 private hospital report 
indicates that the veteran developed massive bleeding from 
his cancer area, believed to be a carotid cutaneous fistula, 
and was allowed to expire.  In addition, the death 
certificate indicates that the cause of the veteran's death 
was hemorrhaging due to head and neck cancer.  Therefore, 
because the veteran's service-connected oropharyngeal cancer 
clearly resulted in a fistula which lead to a hemorrhage, the 
evidence taken as a whole tends toward the conclusion of a 
causal connection between the veteran's death and his 
oropharyngeal cancer.  Therefore, the appellant's claim of 
service connection for the cause of the veteran's death is 
granted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312.




								(Continued on next 
page)


ORDER

Service connection for oropharyngeal cancer for the purpose 
of accrued benefits is granted.

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

